1

2

3                                      UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                    ***

6
      EDWARD GEORGE,
7
                          Plaintiff,
8                                                       2:18-cv-02394-APG-VCF
      vs.                                               ORDER
9     BIOMET, INC., et al.,
10                        Defendants.

11

12         Before the court is the Joint Status Report (ECF NO. 174).
13         Accordingly,
14         IT IS HEREBY ORDERED that a hearing on the Joint Status Report (ECF NO. 174) is
15   scheduled for 11:00 AM, February 11, 2019, in Courtroom 3D.
16

17         DATED this 24th day of January, 2019.
                                                              _________________________
18
                                                              CAM FERENBACH
19
                                                              UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25
